  Case 2:20-cv-10139-GW-PVC Document 17 Filed 03/22/21 Page 1 of 1 Page ID #:155


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-10139-GW-PVCx                                            Date      March 22, 2021
 Title             Celece, et al. v. Dunn School, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                             None Present
                 Deputy Clerk                         Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                           None Present
 PROCEEDINGS:                 IN CHAMBERS - COURT ORDER


The Court has received Plaintiff’s Ex Parte Application For Order Specifying Time to Service Summons
[15], and Motion for Service of Summons by U.S. Marshal [16]. The Court GRANTS Plaintiff’s request
for service by U.S. Marshal. Separate Order to issue.




                                                                                                    :
                                                                Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
